DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
	The rejections of:
claims 1, 3-6, 9, 11-13 and 24-25 under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US 2016/0229793), in view of Feuerstein et al. (US 2014/0357718); and
claims 7-8 under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US 2016/0229793), in view of Feuerstein et al. (US 2014/0357718) as applied to claims 1, 3-6, 9, 11-13 and 24-25 above, and further in view of Frehner et al. (US2012/0093952)
are hereby withdrawn in view of the claim amendments filed on 3/14/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11-13, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombeck (US 8,741,271; published: 6/3/14).
Dombeck is directed to compositions for cleaning, disinfecting and sanitizing (Abstract). Dombeck teaches an antimicrobial composition comprising one or more essential oils and one or more fruit acids. Dombeck specifically teaches that mixtures of one or more EOs are encompassed by the present invention (col. 5, lines 33-34).
Dombeck teaches that the essential oil can be selected from the group consisting of palmarosa oil, tea tree oil, jojoba oil, coconut oil, lavender oil, clary sage oil and cinnamon oil (limitations of instant claims 1, 3-4, 6-9, 11-13, 24 and 26; col. 5, lines 23-26). Other oils such as lavender oil, peppermint oil and spear mint oil, or a combination thereof can be used as in the present compositions to impart scent or fragrance (e.g., as a fragrance agent) (col. 8, lines 40-43). 
It is noted that the prior art teaches the same acid oil as instantly claimed (e.g., coconut oil) and therefore must necessarily have the same carbon content, pKa and percentage of free fatty acids by weight. Furthermore, since the prior art also teaches the same additional essential oils (e.g., cinnamon oil), the combined acid oil and essential oil must necessarily have the same pKa.  The invention as claimed is not structurally distinguishable from the disclosure of Dombeck and it is therefore, the Examiner's position that the carbon content in the acid oil, pKa an percentage of free fatty acids by weight are inherent properties of the invention taught by Dombeck.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition taught by Dombeck.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Dombeck teach that that the fruit acid can be selected from the group consisting of citric acid, glycolic acid, lactic acid, malic acid, tartaric acid and acetic acid (limitation of instant claims 1 and 24; col. 5, lines 60-62). Dombeck teaches that the abovementioned fruit acids perform multiple tasks in that they not only serve to enhance microbial inhibition property, but also impart stability, enhance fragrance, regulate pH, and impart antioxidant properties to the present compositions. It is taught that the concentration of fruit acid depends on their function, but range from about 0.01 to about 10% by weight and in some embodiments range from about 1% to about 4% (almost completely overlaps with the claimed range) (limitation of instant claims 1 and 24; col. 9, lines 7-18).
Therefore, by teaching all the limitations of claims 1, 3-4, 6-9, 11-13, 24 and 26, Dombeck anticipates the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-13 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dombeck (US 8,741,271; published: 6/3/14).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dombeck is directed to compositions for cleaning, disinfecting and sanitizing (Abstract). Dombeck teaches an antimicrobial composition comprising one or more essential oils and one or more fruit acids. Dombeck specifically teaches that mixtures of one or more EOs are encompassed by the present invention (col. 5, lines 33-34).
Dombeck teaches that the essential oil can be selected from the group consisting of palmarosa oil, tea tree oil, jojoba oil, coconut oil, lavender oil, clary sage oil and cinnamon oil (limitations of instant claims 1, 3-4, 6-9, 11-13, 24 and 26; col. 5, lines 23-26). Other oils such as lavender oil, peppermint oil and spear mint oil, or a combination thereof can be used as in the present compositions to impart scent or fragrance (e.g., as a fragrance agent) (col. 8, lines 40-43). 
It is noted that the prior art teaches the same acid oil as instantly claimed (e.g., coconut oil) and therefore must necessarily have the same carbon content, pKa and percentage of free fatty acids by weight. Furthermore, since the prior art also teaches the same additional essential oils (e.g., cinnamon oil), the combined acid oil and essential oil must necessarily have the same pKa.  The invention as claimed is not structurally distinguishable from the disclosure of Dombeck and it is therefore, the Examiner's position that the carbon content in the acid oil, pKa an percentage of free fatty acids by weight are inherent properties of the invention taught by Dombeck.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition taught by Dombeck.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Dombeck teach that that the fruit acid can be selected from the group consisting of citric acid, glycolic acid, lactic acid, malic acid, tartaric acid and acetic acid (limitation of instant claims 1 and 24; col. 5, lines 60-62). Dombeck teaches that the abovementioned fruit acids perform multiple tasks in that they not only serve to enhance microbial inhibition property, but also impart stability, enhance fragrance, regulate pH, and impart antioxidant properties to the present compositions. It is taught that the concentration of fruit acid depends on their function, but range from about 0.01 to about 10% by weight and in some embodiments range from about 1% to about 4% (almost completely overlaps with the claimed range) (limitation of instant claims 1 and 24; col. 9, lines 7-18). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Dombeck does not teach wherein the acid oil is acidulated vegetable oil, soybean fatty acids, corn fatty acids, canola fatty acids, sunflower fatty acids, tallow fatty acids or combinations thereof, as required by instant claims 5, 25 and 27.  However, Dombeck states that the essential oils in the compositions may be obtained from its natural source or may be chemically synthesized (col. 5, lines 34-36). Furthermore, Dombeck defines “essential oil” as would be understood by persons of ordinary skill in the art to be volatile oils obtained from plant or animal sources, or their synthetic equivalents (col. 4). Dombeck teaches that essential oils include, but are not limited to, palmarosa oil, jojoba oil, tea tree oil, clary sage oil, coconut oil, lavender oil, cinnamon oil, geranium oil, lemon oil, lime oil, orange oil, Sweet orange oil, grapefruit oil, rosemary oil, aniseed oil, eucalyptus oil, camphor oil, calamus oil, cedarwood oil, citronella oil, mint oil, nutmeg oil, Vetiver oil, wintergreen oil, ylang-ylang oil, neroli oil, sage oil, Sandalwood oil, frankincense oil, ginger oil, peppermint oil, wintergreen oil, jasmine absolute, spear mint oil, patchouli oil, rosewood oil, Vanilla oil, lemongrass oil, basil oil, bergamot oil, balsam oils, tangerine oil, Hinoki oil, Hiba oil, ginko oil, eucalyptus oil, pomegranate oil, manuka oil, and calendula oil (col. 4).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (one essential oil for another for use in the stable, non-toxic and environmentally sustainable cleaning, disinfecting and/or sanitizing composition of Dombeck) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617